Citation Nr: 1510953	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a skin disability (other than the already service-connected pseudofolliculitis barbae), claimed as ectopic dermatitis, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

When this case was before the Board in December 2011, it was decided in part and remanded in part.  While the case was in remand status, the appeal for service connection for diabetes mellitus was resolved by a September 2012 RO decision granting service connection for the disability.

The Board recognizes that a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, no claim for treatment is indicated in this case.  The Veteran has not presented a claim specifically for treatment or indicated such need.  Upon oral and dental examination in January 2012, the examiner found the Veteran's dentition to be "well restored and maintained."  Therefore, in the absence appropriate initial RO development or an indication of a case in controversy as to the issue of entitlement to dental treatment, that issue is not before the Board for review.  If the Veteran seeks to raise such a claim, he may do so at the RO level.


REMAND

Skin Disability

Recent VA treatment records reflect diagnoses and ongoing treatment for lichen planus, tinea cruris, eczematous dermatitis, and lichen simplex chronicus.  Affected areas included the dorsal hands, the axilla area/under the arms, and the groin.  

Upon a January 2012 VA skin examination, the examiner addressed or noted skin conditions, including chronic eczema/dermatitis, intertrigo/tinea cruris, and lichen simplex chronicus.  The examiner observed that all these conditions were established in recent treatment records, but were not reflected in service records.  He opined that hence service connection based on their development in service or based on a causal relation to service was not supported.  

The examiner also noted that while certain psychiatric disorders may have manifestations including compulsive scratching and hence may aggravate skin conditions, this was not shown in the Veteran's case.  The examiner opined on that basis that the Veteran's skin conditions were not on that basis causally associated with the Veteran's service-connected schizophrenia.  The examiner additionally opined that the Veteran's skin conditions were not linked to any medication used to treat the Veteran's schizophrenia, and hence a link between treatment for schizophrenia and the claimed skin disorders was not supported on this basis.  

Subsequent to the January 2012 skin disorders examination, the Veteran was granted service connection for diabetes mellitus.  Unfortunately, no medical opinion has been obtained to address the likelihood that the Veteran's diabetes mellitus may have caused or aggravated the claimed skin disorders.  Hence, an additional examination is in order.  

Dental Disability

In response to the Board's remand directive, the Appeals Management Center (AMC) obtained an opinion in November 2012 concerning the etiology of the Veteran's claimed dental disability from a podiatrist employed by the AMC.  An opinion from a person employed by the AMC is not acceptable, and an opinion from a podiatrist concerning the etiology of the Veteran's claimed dental disability is not adequate.

A prior VA examiner in January 2012 (who was not employed by the AMC) adequately addressed questions of causation or aggravation of a dental condition by trauma or by loss of substance of the mandible or maxilla or by loss of masticatory function as directly related to service.  The remaining medical questions to be addressed upon remand relate to whether the claimed dental disability was caused or worsened the Veteran's service-connected disabilities.  The Veteran's service connection disabilities at the time of this remand include schizophrenia, diabetes mellitus, gastroesophageal reflux disease (GERD), and pseudofolliculitis barbae.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine whether his claimed skin disorders are related to service-connected diabetes mellitus.  All pertinent evidence of record must be made available to the examiner and reviewed by the examiner.  Any indicated tests or studies should be completed. 

The examiner is to be advised that this examination is supplemental to the skin disease examination conducted in January 2012, and is only to address questions of causation or aggravation by the Veteran's service-connected diabetes mellitus, which that prior examiner was not asked to address.

Other than pseudofolliculitis barbae (which is already service connected), for each skin disorder present during the period of the claim, to include lichen planus, intertrigo/ tinea cruris, eczematous dermatitis, and lichen simplex chronicus, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected diabetes mellitus.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran also should be afforded an examination by a qualified dentist, orthodontist, or other oral or maxillofacial surgeon with sufficient expertise to determine whether any dental disorder present was caused or aggravated by service-connected disability.  All pertinent evidence of record must be made available to the examiner and reviewed by the examiner.  Any indicated tests or studies should be completed. 

The examiner is to be advised that this examination is supplemental to the dental examination conducted in January 2012, and is only to address questions of causation or aggravation by the Veteran's service-connected schizophrenia, diabetes mellitus, gastroesophageal reflux disease (GERD), and pseudofolliculitis barbae, which that prior examiner was not asked to address.

For each dental disorder present during the period of the claim, the examiner should specify the type of dental disorder being addressed and provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected schizophrenia, diabetes mellitus, gastroesophageal reflux disease (GERD), and/or pseudofolliculitis barbae.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

